Citation Nr: 0831810	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

1.  Entitlement to service connection for familial 
hypopigmentation.

2.  Entitlement to service connection for squamous cell 
carcinoma.

3.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1972 to May 
1973.  The veteran also served in the Marine Corps Reserves 
thereafter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The veteran testified before a Decision Review Officer (DRO) 
at a hearing in May 2007.  The veteran also testified before 
the undersigned Veterans Law Judge at a hearing in June 2008.  
Transcripts of both hearings are of record.

The veteran has submitted new evidence in the form of a 
statement by an individual who knew the veteran since 1969, 
and was with the veteran during basic military training.  The 
veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 U.S.C.A. 
§ 20.1304(c) (2007).


FINDING OF FACT

The veteran does not have familial hypopigmentation, squamous 
cell carcinoma, or actinic keratosis that is related to his 
military service; squamous cell carcinoma was not manifested 
within a year of the veteran's separation from active 
military service.




CONCLUSION OF LAW

The veteran does not have familial hypopigmentation, squamous 
cell carcinoma, or actinic keratosis that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2005, before the AOJ's initial adjudication of the 
claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided 
a statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured an examination in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.  

The veteran's SMRs show several entries where he suffered 
from sunburns during active service and during his training 
periods in the Reserves.  Of note, a SMR dated in August 1976 
shows that the veteran was diagnosed with familial 
hypomelanization.  The veteran reported a lifelong problem of 
sun sensitivity.  He also reported that his family had a 
history of sun sensitivity as well.  Also of note, a SMR 
dated in December 1976 shows that the veteran was recommended 
to be discharged from his service in the Reserves because of 
his severe sensitivity to sunlight.  

The veteran contends that the sunburns he received, and the 
sun exposure that he suffered, while in active service and 
during his training in the Reserves, caused his squamous cell 
carcinoma and actinic keratoses.  The veteran contends that 
he was not able to protect his skin with the proper clothing 
or seek shade when necessary.  However, the veteran testified 
at the hearing in June 2008 that during summer training 
sessions, he was allowed to wear long sleeves when the 
uniform was a short sleeve shirt, and that he spent most of 
his time in the barracks.  

The Board notes that there are private medical records 
concerning the veteran's squamous cell carcinoma and actinic 
keratoses.  In particular, private medical records dated in 
April 1999 show that the veteran was diagnosed with squamous 
cell carcinoma on his lower left lip and underwent surgery to 
remove the cancer.  Other private medical records dated from 
February 1999 to June 2006 show continuous treatment for 
multiple actinic keratoses from sun damage.  There are also 
letters from the veteran's physicians dated in April, May, 
and July 2000 that document the veteran's sensitivity to 
ultraviolet light and his treatment for squamous cell 
carcinoma and actinic keratoses.  The Board notes that none 
of the private medical records or doctors' letters contains 
any opinions as to whether the sunburns the veteran received, 
or the sun exposure he had, while in active service and 
during training in the Reserves, caused or made worse his 
current disabilities.  

The veteran was afforded a VA examination in June 2006.  The 
examiner reviewed the veteran's claims file.  The veteran 
reported a lifelong history of sun tolerance difficulties.  
He reported a genetic predisposition of hypomelenin.  He also 
reported that out of six siblings, only one did not have 
sunburn issues.  The veteran reported that he had problems 
with sunburns while he was in the Reserves.  He reported that 
he had a perpetual sunburn during his basic training.  He 
also reported that he avoided the sun as much as possible 
during his drill weekends.  He stated that while he was in 
the military, he had no choice of clothing or amount of sun 
exposure.  The veteran's reported occupation was as a civil 
engineering technician, which included surveying, 
construction, inspection of construction, and design work.  
He reported that over the last ten years, he was exposed to 
the sun 70 percent of the time.  

Physical examination revealed four two-millimeter actinic 
keratoses on the neck.  His lower lip was noted to be free of 
scarring.  The veteran's face and neck were severely 
sunburned and his skin was noted to be thickened.  There were 
no lesions on his chest, back, or hands.  The examiner opined 
that less than one percent of the veteran's exposed body area 
(face) was affected by squamous cell carcinoma and less than 
one percent of his total body surface area was affected by 
actinic keratoses.  

The veteran was diagnosed with familial hypopigmentation with 
history of squamous cell carcinoma and history of actinic 
keratoses, all with congenital etiology.  The examiner opined 
that the veteran's skin disabilities were less likely than 
not aggravated by sun exposure during military service.

A buddy statement dated in May 2008 shows that the veteran 
always wore long sleeve shirts and hats for sun protection 
before he joined the military, but that he was not allowed to 
do so while in boot camp and training.  The statement also 
shows that the veteran was sunburned while at boot camp.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A chronic disease, such as 
malignant tumors (squamous cell carcinoma), may be presumed 
to have been incurred in or aggravated by active military 
service if manifested to a compensable degree within a year 
of separation from qualifying service.  38 C.F.R. § § 3.307, 
3.309.  

Here, there is medical evidence showing diagnoses, and 
treatment, of squamous cell carcinoma and actinic keratoses.  
There is also evidence of an in-service injury, that of the 
veteran's sunburns.  However, there is no medical evidence of 
a nexus between the veteran's disabilities and the sunburns 
he received while in active service and during his training 
in the Reserves.  None of the private medical records that 
the veteran submitted contains any opinions as to whether the 
sunburns the veteran received while in active service and 
during his training in the Reserves caused or made worse his 
current disabilities.  The only opinion of record concerning 
whether there is a nexus, that of the VA examiner, states 
that the veteran's disabilities were less likely than not 
permanently aggravated by sun exposure during military 
service.  Instead, the examiner opined that the veteran's 
disabilities had a congenital etiology.  Following the 
hearing in June 2008, the veteran was given 90 days to submit 
a medical opinion.  None was received.  Additionally, the 
evidence does not show that the veteran's squamous cell 
carcinoma was manifested to a compensable degree within a 
year of separation from qualifying service.

The Board acknowledges the veteran's belief that his current 
disabilities were caused by his sunburns and exposure to the 
sun while in service and during his training in the Reserves.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's claimed disabilities are not traceable to disease 
or injury incurred in or aggravated during military service.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for familial 
hypopigmentation, squamous cell carcinoma, or actinic 
keratosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


